FILED
                           NOT FOR PUBLICATION                              JUL 20 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CITIZENS FOR CONSTITUTIONAL                      No. 09-35653
FAIRNESS, an Oregon nonprofit
corporation; et al.,                             D.C. No. 1:08-cv-03015-PA

              Plaintiffs - Appellees,
                                                 MEMORANDUM *
  v.

JACKSON COUNTY, a political
Subdivision of the State of Oregon,

              Defendant - Appellant,

  and

DANNY JORDAN,

              Defendant,

ROGUE ADVOCATES; et al.,

              Defendant-intervenors,

  v.

STATE OF OREGON,

              Third-party-defendant -


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                         Argued and Submitted May 5, 2010
                                 Portland, Oregon

Before: KOZINSKI, Chief Judge, KLEINFELD and IKUTA, Circuit Judges.

      We reverse. At oral argument, appellees conceded that the Measure 37

waivers themselves were not contracts and argued that they were evidence of a

contract between the property owners and the County. However the waivers do not

show that there was any offer by Jackson County, acceptance by the property

owners or consideration. See C.R. Shaw Wholesale Co. v. Hackbarth, 201 P. 1066,

1067 (1921). Indeed, the waivers disavow any promise to the property owners:

“Jackson County does not promise Claimant(s) that Claimant(s) will eventually be

able to put the property to any particular use.” ER-63-7. Because there is no

contract, appellees fail to state a Contracts Clause violation.

      Nor does Measure 49 implicate separation of powers doctrine. The waivers

were administrative decisions, not court judgments.

      REVERSED.




                                           2